DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 1 recites “each throat region”; claim 10, line 1 recites “each throat region”; claim 11, lines 1-2 recites “each converging portion; each diverging portion”; claim 18, line 1 recites “the antechambers”.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does substantially flush mean that a deviation of 1, 5, 10, 20, 30 % is acceptable?  It is suggested to define the requisite degree in the claims or cancel the phrase “substantially” from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 12, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being 102 (a)(1) as being anticipated by Sato (US 2015/0196975).
With respect to the limitations of claim 1, Sato teaches a double nozzle (Figs 1, 2, inner nozzle member 10, outer nozzle member 20, 0045) for a laser processing head (laser processing head 2, 0043), the double nozzle comprising: an inner body portion (inner nozzle member 10, 10a, 10b) having an interior surface defining a bore (laser passage 11, 0045) for passing a laser beam, a first interface surface (Figs 2, 5-8, exterior interface surface of ribs/protrusions, 0052) near a distal end of the inner body portion, the first interface surface including a plurality of channels (discharge passages 19c, 19cA, 19cB, 0052, 0061, 0065), and an exterior surface (Fig 2, upper flange portion of inner nozzle 10, 10a, 10b) near a proximal end of the inner body portion and shaped to engage the laser processing head, the bore aligned with a central longitudinal axis of the double nozzle (see figure 2), each channel includes interior and exterior non-parallel linear edges (Figs 6, 7, central channels having non-parallel linear edges) in a cross-section that passes though the central longitudinal axis of the double nozzle; and an outer body portion (outer nozzle portion 25, 0046) connected to the inner body portion, the outer body portion defining a jet surface (0052), the jet surface and the plurality of channels define a corresponding plurality of auxiliary fluid flow paths about the bore and between the inner body portion and the outer body portion (0049, 0052).
With respect to the limitations of claims 2, 4, 5, 6, 7, 8, 12, 13, 15, 16, 17 and 18, Sato teaches the inner body portion (10) is integrally formed with the outer body portion (25); a distal portion of the first interface surface is tapered radially inward toward the bore (Figs 2, 5, 7, inward tapered exterior interface surface); the distal portion of the first interface surface is tapered at an angle between 30 and 45 degrees (see figure 2); the plurality of auxiliary fluid flow paths includes at least six distinct fluid flow paths (see figures 5, 7); each fluid flow path in the plurality of auxiliary fluid flow paths has a non-circular cross-sectional shape (see figures 5, 7); each fluid flow path in the plurality of auxiliary fluid flow paths has a converging portion (Figs 5, 6, converging region indicated by 19cA, 0061) and a diverging portion (diverging portion indicated by upper-end faces 13A or 15a, 0061) joined at a throat region; the inner body portion and the auxiliary fluid flow paths have distal extrema substantially flush with a front face of the double nozzle (Fig 2, shows tip of inner nozzle member 10 substantially flush with front face of outer nozzle portion 25); the auxiliary fluid flow paths (19c, 19cA, 19cB) are in fluid communication with a plenum region (Fig 2, 19a, ring shaped upper discharge space, 19a, 0051) of the double nozzle; the plurality of auxiliary fluid flow paths is angled relative to the central longitudinal axis (see figures 2, 5, 7); further comprising a second interface surface (upper flange portion of inner nozzle member 10, 10a, 10b) disposed on a proximal portion of the inner body portion and an alignment surface disposed on the outer body portion (20), the second interface surface and the alignment surface shaped to rigidly join the inner body portion and outer body portion (see figure 2); further comprising a plurality of gas dampening antechambers (Fig 2, 0051, ring-shaped upper discharge space 19a is divided, by a plurality of dividing walls (not illustrated) disposed at equal intervals about the axis L (circumferential direction) (such as four dividing walls at 90.degree. intervals), into small spaces corresponding to the respective supply channels 22) fluidly connected to the plurality of auxiliary fluid flow paths, the plurality of gas dampening antechambers configured to maintain a fixed volume of dampening gas; each of the antechambers has a combined inlet and outlet (Fig 2, 0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Sato (US 2015/0196975) as applied to claim 1, further in view of Cluckers (US 2015/0045924).
With respect to the limitations of claim 3, Sato discloses an integrally formed double nozzle but is silent to the nozzle is manufactured by three dimensional printing.  However, Cluckers discloses the nozzle shaped objected (Figs 5-8, object 800, 0073, 0074) being manufactured by three dimensional printing (0074, 3D printer) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the double nozzle of Sato silent to the manufacturing method with the three dimensional printing of nozzle shaped objects of Cluckers for the purpose of using known manufacturing techniques that allow for complex nozzle shaped workpieces to be made quickly with low manufacturing cost.  

Claims 5, 9-11, 14, 19, 20 and 22-24 are rejected under 35 U.S.C. 103 as being obvious over Sato (US 2015/0196975) as applied to claim 1, further in view of Iwatani (US 2016/0101484).
With respect to the limitations of claims 5 and 11, Sato teaches each converging portion (Figs 5, 6, converging region indicated by 19cA, 0061) is located near a proximal end of the double nozzle and diverging portions (diverging portion indicated by upper-end faces 13A or 15a, 0061).  Sato discloses the claimed invention except for explicitly showing the distal portion of the first interface surface is tapered at an angle between 30 and 45 degrees; the diverging portion is located near a distal end of the double nozzle.
However, Iwatani discloses the distal portion of the first interface surface is tapered at an angle between 30 and 45 degrees (Fig 2, angle                     
                        Ɵ
                        1
                    
                , Table 1, 0039); the diverging portion (inner circumferential plane 20a, outer circumferential plane 10b, 0033) is located near a distal end of the double nozzle (inner nozzle member 10, outer nozzle member 20, 0032) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the double nozzle of Sato having an angled first interface surface and diverging portion with the distal portion of the first interface surface is tapered at an angle between 30 and 45 degrees and the diverging portion is located near a distal end of the double nozzle of Iwatani for the purpose of providing a known double nozzle interface and diverging portion that allows for the expansion of material in a radial direction (0035), thereby ensuring that a large work area is thoroughly processed. 
With respect to the limitations of claim 19, Sato teaches a double nozzle (Figs 1, 2, inner nozzle member 10, outer nozzle member 20, 0045) for a laser processing head (laser processing head 2, 0043), the double nozzle comprising: an inner body portion (inner nozzle member 10, 10a, 10b) having an interior surface defining a laser beam bore (laser passage 11, 0045), a first interface surface (Figs 2, 5-8, exterior interface surface of ribs/protrusions, 0052) disposed near a distal end of the inner body, the first interface surface including a plurality of channels (discharge passages 19c, 19cA, 19cB, 0052, 0061, 0065), the bore aligned with a central longitudinal axis of the double nozzle (see figure 2); and an outer body portion (outer nozzle portion 25, 0046) connected to the inner body portion, the outer body portion defining a jet surface (0052), the jet surface of the outer body portion and the plurality of channels define a plurality of auxiliary fluid flow paths about the laser beam bore and between the inner body portion and the outer body portion (0049, 0052).  Sato discloses the claimed invention except for the auxiliary fluid flow paths having a total cross-sectional area of 0.5-30 square millimeters.  
However, Iwatani discloses controlling a cross-sectional area of the auxiliary fluid flow path to be within a predefined cross-sectional area range (Fig 1, Table 1, Ɵ1, Ɵ2, X, 0039) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the double nozzle of Sato having a plurality of channels having a total cross-section area with the controlling auxiliary fluid flow paths to be within a predefined cross-sectional area range of Iwatani for the purpose of providing a predefined cross-sectional area range that promotes the expansion of material in a radial direction (0035), thereby ensuring that a large work area is thoroughly processed.
Sato in view of Iwatani discloses the claimed invention except for the auxiliary fluid flow paths having a total cross-sectional area of 0.5-30 square millimeters.  However, it would have been obvious for one having ordinary skill in the art before the effective filing was made to have the auxiliary fluid flow paths having a total cross-sectional area of 0.5-30 square millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable cross-sectional area of the auxiliary fluid flow paths involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claims 20, 22 and 24, Sato teaches the inner body portion (10) is integrally formed with the outer body portion (25); at least one of the auxiliary fluid flow paths has a converging section (Figs 5, 6, converging region indicated by 19cA, 0061) toward its proximal end and a diverging section toward (diverging portion indicated by upper-end faces 13A or 15a, 0061) its distal end; further comprising an outer surface  (upper flange portion of inner nozzle member 10, 10a, 10b) disposed at a proximal end of the inner body and shaped to matingly engage and align to the laser processing head (20).
With respect to the limitations of claims 9, 10, 14 and 23, Sato in view of Iwatani discloses the claimed invention except for each throat region has a cross sectional area of 0.25 - 2.5 square millimeters; each throat region has a linear width of 0.25 - 1.5 millimeters; the plurality of channels is shaped to produce a supersonic gas flow at pressures above approximately 15 psig.  However, it would have been obvious for one having ordinary skill in the art before the effective filing was made to have each throat region has a cross sectional area of 0.25 - 2.5 square millimeters; each throat region has a linear width of 0.25 - 1.5 millimeters; the plurality of channels is shaped to produce a supersonic gas flow at pressures above approximately 15 psig, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable cross-sectional area or shape involves only routine skill in the art (see MPEP 2144.04).

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Sato (US 2015/0196975) in view of Iwatani (US 2016/0101484) as applied to claim 19, further in view of Cluckers (US 2015/0045924).
With respect to the limitations of claim 21, Sato in view of Iwatani discloses an integrally formed double nozzle but is silent to the nozzle is manufactured by three dimensional printing.  However, Cluckers discloses the nozzle shaped objected (Figs 5-8, object 800, 0073, 0074) being manufactured by three dimensional printing (0074, 3D printer) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the double nozzle of Sato in view of Iwatani silent to the manufacturing method with the three dimensional printing of nozzle shaped objects of Cluckers for the purpose of using known manufacturing techniques that allow for complex nozzle shaped workpieces to be made quickly with low manufacturing cost.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/5/202022